PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_03_FR.txt. 76

OPINION INDIVIDUELLE DE M. HUDSON

[Tvaduction. |
IL.

Le présent recours en appel, contre les sentences rendues par
le Tribunal arbitral mixte hungaro-yougoslave dans les affaires
nos 740, 750 et 747, a été introduit devant la Cour en vertu de
l’article X de l'Accord II, signé à Paris le 28 avril 1930. L’agent
du Gouvernement yougoslave a soulevé une exception prélimi-
naire contre la recevabilité de l'appel. Ceci oblige, en tout
premier lieu, à interpréter les dispositions de l’article X. Le
texte de cet article, en français et en anglais, est ainsi conçu :

« Article X. — Pour toutes les sentences de compétence ou de
fond rendues désormais par les tribunaux arbitraux mixtes dans
tous les procès autres que ceux visés par larticle premier du
présent Accord, la Roumanie, la Tchécoslovaquie et la Yougo-
slavie, d'une part, et la Hongrie, d’autre part, conviennent de
reconnaître à la Cour permanente de Justice internationale,
sans qu'il y ait besoin de compromis spécial, compétence comme
instance d’appel.

Le droit d’appel pourra être exercé par voie de requête par
chacun des deux Gouvernements entre lesquels se trouve consti-
tué le Tribunal arbitral mixte, dans un délai de trois mois à
dater de la notification faite à son agent de la sentence dudit
tribunal. »

“Article X.—Czechoslovakia, Yugoslavia and Roumania, of
the one part, and Hungary, of the other part, agree to recog-
nize, without any special agreement, a right of appeal to the
Permanent Court of International Justice from all judgments
on questions of jurisdiction or merits which may be given
henceforth by the Mixed Arbitral Tribunals in all proceedings
other than those referred to in Article I of the present Agree-
ment.

The right of appeal may be exercised by written application
by either of the two Governments between which the Mixed
Arbitral Tribunal is constituted, within three months from the
notification to its Agent of the judgment of the said Tribunal.”

Pour interpréter ce texte, on est amené nécessairement à
examiner, dans une certaine mesure, l’ensemble des Accords de
Paris ; au cours de cet examen, la Cour doit tenir compte de
l’histoire des Accords et des objets, tant généraux que spéci-
fiques, qui leur étaient assignés. A la suite de négociations
auxquelles prirent part dix-sept gouvernements, d’abord à La
Haye et plus tard à Paris, quatre Accords, précédés d’un

50
77 A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. HUDSON

« Préambule », furent signés à Paris le 28 avril 1930 et mis en
vigueur le 9 avril 1931. L’Accord I concernait certains « arran-
gements entre la Hongrie et les Puissances créancières », au
sujet des réparations ; l'Accord IT traitait de certaines questions
relatives aux réformes agraires en Roumanie, Tchécoslovaquie
et Yougoslavie, ainsi que de la continuation du fonctionnement
des tribunaux arbitraux mixtes institués en vertu du Traité de
Trianon du 4 juin 1920; l’Accord III concernait « l’organisa-
tion et le fonctionnement d’un Fonds agraire dit « Fonds A » »;
enfin, l'Accord IV, auquel ne participait qu’un nombre limité
d'États (non compris la Hongrie), visait « la constitution d’un
fonds spécial dit «Fonds B» ». Dans la mesure où ces Accords
traitaient de questions relatives à la réforme agraire, ils étaient
destinés à permettre de sortir des difficultés qui, durant plu-
sieurs années, avaient paralysé le fonctionnement des tribunaux
arbitraux mixtes ; ces difficultés avaient fait l’objet, de la part
du Conseil de la Société des Nations, d’un examen prolongé, et
elles s'étaient trouvées, en conséquence, intéresser un groupe
d’Etats plus nombreux que celui des Etats directement inté-
ressés.

Si l’on doit, en abordant Vinterprétation de ces Accords,
.S’efforcer de donner effet à leur objet général, on ne peut cependant
laisser de côté le fait que l’Accord II, notamment, représentait
une transaction entre la Roumanie, la Tchécoslovaquie et la
Yougoslavie, d’une part, et la Hongrie, d’autre part. Les limites
particuliéres de cette transaction doivent étre respectées. Cette
nécessité est plus impérative encore, à raison du fait que
l'Accord IT constitue une dérogation à l’article 250 du Traité
de Trianon, qui a rétabli le régime du droit international
commun et vu les termes soigneusement pesés dont se sont
servies les parties. Elle est commandée également par les dispo-
sitions du préambule dé l'Accord II. Les trois Gouvernements
des Etats de la Petite-Entente ont conclu l'accord « dans un
esprit de conciliation », mais en réservant « leur point de vue
de droit». Le Gouvernement hongrois «de son côté» a exprimé
« le même désir de conciliation », et il a déclaré « maintenir
au point de vue du droit la position » qu’il avait « prise précé-
demment » De part et d’autre, les gouvernements intéressés
ont expressément refusé d'abandonner les droits que possédaient
directement leurs ressortissants en vertu du Traité de Trianon
« pour tous faits dont le règlement n'est pas visé » dans l’Ac-
cord II.

L’article X de l’Accord II subordonne la «compétence comme
instance d’appel » (right of appeal) de la Cour à deux condi-
tions principales: x) les sentences dont est appel doivent être
des « sentences de compétence ou de fond » (judgments on
questions of jurisdiction or merits); et 2) elles doivent avoir été
rendues par un tribunal arbitral.mixte dans des « procès

51
78  A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. HUDSON

autres que ceux visés par l’article premier ». Ces deux condi-
tions sont-elles remplies dans la présente espéce ?

1) L’expression « de compétence ou de fond » est très générale-
ment employée, dans un sens global plutôt que restrictif. Dans
un acte international tel que l’Accord II, il n’y a pas de raison
pour lui attribuer une signification technique par opposition à un
sens général. C’est évidemment avec l’intention d’inclure plutôt
que d’exclure que cette expression a été employée à l’article X.
M. Titulesco s’en est servi dans le même sens, lorsque, le
28 avril 1930, il a fait, devant la Conférence de Paris, au nom
des délégations roumaine, tchécoslovaque et yougoslave, sa
déclaration relative à l’article X. Peu importe donc, semble-t-il,
qu'au point de vue formel les sentences dont est appel se
soient bornées à déclarer les requêtes irrecevables. Même si l’on
pouvait dire que la distinction établie par certains systèmes
juridiques nationaux entre les questions de recevabilité et celles
de compétence ou de fond ait été adoptée par le droit inter-
national — c’est là un sujet sur lequel il paraît inutile d'exprimer
une opinion —, il devrait être indubitable que les termes géné-
raux dont on constate la présence dans l’article X visent les
sentences qui font l’objet du présent appel. La première condi-
tion posée par l’article X est donc remplie dans la présente
affaire.

2) L'article X soustrait au recours en appel les sentences
rendues dans les procès « visés par l’article premier ». Quel
était le motif de cette exception ? Évidemment que les procès
«visés par l’article premier» étaient soumis à une procédure
spéciale dont l’objet aurait été frustré, dans une certaine mesure,
si l’on avait autorisé un recours en appel. L'appel n'était envi-
sagé que pour les instances dans lesquelles la procédure judi-
ciaire normale trouvait son application.

L'examen du caractère de la procédure spéciale, prévue pour
les procès « visés par l’article premier », fait ressortir claire-
ment ce point. Cette procédure devait être administrative plutôt
que judiciaire. L'article VII limite très étroitement le domaine
juridique assigné, dans ces sortes d’affaires, aux tribunaux arbi-
traux mixtes: ceux-ci doivent motiver leurs sentences «exclusi-
vement sur la base » de l'Accord II; ils n'auront aucune
compétence «pour se prononcer sur les divergences de principe »
exposées dans le préambule de l’Accord II; et, notamment, ils
ne seront pas compétents pour «interpréter l'article 250 du
Traité de Trianon », qui avait jusque-là servi de base aux
requêtes des ressortissants hongrois relatives à la réforme
agraire. L'article VIII énumère les questions précises sur les-
quelles les tribunaux arbitraux mixtes doivent faire porter
leur examen; il prévoit que ces tribunaux doivent «examiner »
deux questions de fait: a) « si le requérant est ressortissant
hongrois qualifié en vertu du Traité de Trianon », et 6) « si

52
79 A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. HUDSON

son bien a été exproprié par l’application de la législation
agraire », Ensuite, les tribunaux arbitraux mixtes n'ont qu’à
fixer le montant de l'indemnité « à la charge du Fonds », ‘et
cela à l’aide d’une « procédure sommaire » et suivant des
méthodes « établies à l’avance ». Considérés ensemble, les arti-
cles VIT et VIII font ressortir nettement l'intention de placer
« les procès visés par l’article premier » hors du domaine de
l'action judiciaire normale, de les soustraire à toute contesta-
tion sur des questions de principe, et de les limiter à l’établis-
sement de simples questions de fait. L'objet que l’on avait en
vue était de hater la solution de toutes ces affaires et de les
écarter du chemin. Aussi l’article X a-t-il prévu pour eux une
exception au droit d'appel qu’il instituait. On doit conclure que
l'exception relative au « droit d'appel » ne vise que les affaires
pour lesquelles était prévue l'application de la procédure spéciale.

Dans les trois affaires auxquelles a trait le présent appel, la
procédure spéciale ne s’appliquait point et ni les requérants, ni
la Yougoslavie, ni le Tribunal arbitral mixte, n’ont cherché à
en faire usage. Les instances ayant été introduites contre la
Yougoslavie, le Tribunal arbitral mixte hungaro-yougoslave n’a
point cherché à appliquer l’article III de l'Accord II, selon
lequel « les requêtes introductives des procès visés à l’article
premier », présentées contre la Yougoslavie, « seront considé-
rées d'office comme. l’ayant été contre le Fonds agraire »;
l'agent du Gouvernement yougoslave a comparu non pas en
vertu de l’article XII de l’Accord II, « comme organe d’infor-
mation », mais bien en qualité de représentant de l’État défen-
deur. Même si l’on avait commis une erreur en omettant ainsi
de substituer comme défendeur le Fonds agraire à la Yougo-
slavie, il conviendrait d'observer cependant que les requérants
demandaient des indemnités, non sur la base d’une disposition
quelconque de l'Accord II, mais sur celle de l’article 250 du
Traité de Trianon, que le tribunal n'aurait pas été compétent
pour interpréter s’il avait appliqué ia procédure spéciale. De
plus, il est significatif que l’on ait permis aux parties devant le
Tribunal arbitral mixte de suivre, non pas les dispositions du
Règlement spécial du 4 août 1931 concernant les affaires
agraires, qui ne prescrivaient que le dépôt d’une requête et
d’une réponse, mais bien celles du Règlement plus général,
portant même date du 4 août 1931, qui prévoyaient en outre
le.dépôt d’une réplique et d’une duplique

Il paraît impossible d'échapper à la conclusion que, du
moment que la procédure spéciale n'était pas applicable aux
affaires que vise le présent recours en appel, les procès dont
il s'agissait ne tombaient pas sous l'exception prévue à l’arti-
cle X. En conséquence, les sentences dont est appel ont été
rendues dans des « procès autres que ceux visés par l’article
premier »; et l’appel est recevable.

53
80 A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). —- OP. HUDSON

II.

L'appel étant recevable, la Cour doit examiner les thèses
opposées des Parties, à l’égard des sentences rendues par le
Tribunal arbitral mixte hungaro-yougoslave dans les affaires
ns 749, 750 et 747. Les lignes générales des trois sentences
sont les mémes; dans chacune d’elles, le Tribunal arbitral
mixte a fondé ses conclusions sur les mémes motifs que dans
les autres. Briévement résumée, l’opinion du tribunal était la
suivante : les instances introduites étaient « à propos de la
réforme agraire » (im regard to the agrarian reform) ; l’article
premier de l’Accord IT vise tous les procès introduits par des
ressortissants hongrois contre les États de la Petite-Entente
« à propos de la réforme agraire »; enfin, depuis l’entrée en
vigueur des Accords de Paris, aucun procès de cette nature
ne peut être fondé sur l’article 250 du Traité de Trianon. Dans
un sens large, la question soumise à la Cour consiste à deman-
der si telle est l'interprétation correcte des Accords de Paris.
En d’autres termes, la question soumise à la Cour est celle de
savoir si, au sens des Accords de Paris, l'expression « procès …
à propos de la réforme agraire » est d’une compréhension aussi
grande que sembleraient le suggérer les termes employés, ou si,
au contraire, cette expression est plus limitée. Ceci étant, le
sens dans lequel il est fait usage de cette expression dans les
Accords doit ressortir des Accords eux-mêmes.

Avant d'examiner cette question, il y a lieu de faire observer
que les Accords de Paris ne décèlent nulle part une intention
générale de s'occuper de toutes les réclamations éventuelles
« à propos de la réforme agraire ». Si tel avait été le désir
des négociateurs à La Haye et à Paris, il eût été facile, pour y
donner suite, de trouver une formule appropriée. Dans le préam-
bule de l'Accord IV, il est dit que « par un Accord, signé ce
jour … les questions relatives aux réformes agraires ont été
réglées » (selon le texte du projet de La Haye, « les questions
soulevées relatives aux réformes agraires ») ; mais cette phrase
est immédiatement suivie d’une autre ainsi conçue : « Il reste
néanmoins en suspens … des différends importants relatifs à
l'application... » notamment de l’article 250 du Traité de Tria-
non. Le langage mûrement pesé des Accords, et en particulier
de l’Accord IT, ne peut se concilier qu’avec la manière de voir
que les Accords étaient destinés à servir une fin plus limitée.
Une interprétation sur laquelle, devant la Cour, a insisté l’agent
du Gouvernement yougoslave, obligerait tous les ressortissants
hongrois désireux d’obtenir une indemnité, à raison des expro-
priations effectuées au cours de la réforme agraire, à diriger
leurs revendications contre le Fonds agraire, en intentant des

x

procès devant les tribunaux arbitraux mixtes. Pareille mise à
54
81 A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. HUDSON

Vécart de l’article 250 du Traité de Trianon — qui, ainsi qu’on
Va dit plus haut, a rétabli le régime du droit international
commun — exigerait la présence, dans les Accords, de. disposi-
tions claires et explicites; or, ces dispositions ne figurent pas.
dans le texte. On ne saurait non plus déduire la méme obli-
gation de ces ressortissants hongrois du « règlement forfaitaire »
mentionné à l’article 10 de l’Accord III, car ce règlement est
limité aux « requérants .... dans les termes de l’article premier
de l'Accord IT ».

L'article premier de l'Accord II fait, d'un bout à l’autre,
mention de procès (« proceedings» ou «legal proceedings »). Dans.
la mesure où ils concernent la Yougoslavie, les divers alinéas
de l’article premier ont trait plus particulièrement à trois caté-
gories de procès, considérés tous comme introduits « à propos.
de la réforme agraire »: a) les procès introduits avant le
20 janvier 1930; b) les procès introduits après le 20 janvier
1930, à raison de propriétés déjà mises à cette date sous le
coup de la réforme agraire et au sujet desquelles, à ladite date,
la libre disposition du propriétaire avait été limitée; c) les pro-
cès introduits après le 20 janvier 1930, à raison des propriétés
de cette nature, « à la suite de l'application de la nouvelle loi
yougoslave ». Cette énumération ne constitue pas une défini-
tion des procès visés dans l’article, mais simplement une
limitation introduite dans le domaine des procès dont la défi-
nition doit être cherchée ailleurs.

La définition des procés dont il s’agit se trouve dans le préam-
bule de l’Accord II qui, dans son alinéa 2, mentionne expres-
sément des « procès » actuellement pendants ou à engager. Le
contexte fait ressortir clairement que les procès ainsi mention-
nés sont ceux qui ont trait à «un certain nombre de récla-
mations », fondées sur l’article 250 du Traité de Trianon et
« présentées par des ressortissants hongrois contre les trois
Gouvernements de Roumanie, de Tchécoslovaquie et de Yougo-
slavie, à la suite de l’application des réformes agraires dans
ces pays » (al. 1); lesdits Gouvernements déclarent qu'ils ne
reconnaissent pas comme « légitimes, pour si peu que ce soit,
lesdites réclamations » (al. 3).

De quelles réclamations s’agissait-il et, en conséquence, quels
étaient les « procès » visés ? A la date du 20 janvier 1930, plus de
cinq cents procès étaient pendants devant les trois tribunaux
‘arbitraux mixtes ; tous ces procès présentaient le même caractère
général. Se fondant sur l’article 250 du Traité de Trianon, les
requérants contestaient la légalité des mesures de réforme agraire
appliquées à leurs biens, et demandaient, soit la restitution,
soit, aux lieu et place de celle-ci, des indemnités complètes.
Il semblerait donc que, dans la mesure où des procès intentés
après le 20 janvier 1930 sont visés à l’article premier de
l’Accord II, ces procès doivent présenter le même caractère

55
82 A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. HUDSON

général. Non seulement cette conclusion est compatible avec
l’objet général que l’Accord II était destiné à remplir, mais
encore elle est imposée par les termes dont on s’est servi ainsi
que par le caractère général de l’arrangement conclu afin de
rendre impersonnelles les revendications en matière agraire.

Le préambule de l'Accord II se réfère, dans le premier alinéa,
à « un certain nombre » de réclamations pendantes et, dans le
second alinéa, à «ces procès » (legal proceedings) ; le texte
ajoute ensuite que « d’autres pourraient être engagés » (other
proceedings may be instituted). Il y a là clairement une assi-
milation, aux réclamations pendantes, des procès intentés
ultérieurement. L'article IV de l’Accord II paraît envisager la
même assimilation, lorsqu'il prévoit que « le Fonds ne sera
tenu à aucun paiement avant d’avoir reçu notification de la
totalité des jugements». L'article VI a le même effet, lorsqu'il
dispose qu’« aussitôt que la Commission de gestion» du Fonds
agraire « aura reçu la totalité des sentences rendues dans les procès
visés à l’article premier...., elle procédera entre les bénéficiaires
desdites sentences à une répartition proportionnelle » ; cette répar-
tition doit avoir lieu « en tout cas avant le 3r décembre 1932 »,
alors que le dernier délai prévu pour l’application de la nou-
velle loi yougoslave était, dans l’article premier, fixé au 31 décem-
bre 1933. La procédure spéciale esquissée dans les articles VII
et VIII pour «les procès visés par l’article premier » accentue
encore l’idée de l’assimilation. En outre, la structure financière
du Fonds agraire, décrite dans l’Accord III, fait voir que les
négociateurs s’attendaient à ce que, pour faire face aux consé-
quences des sentences rendues contre le Fonds dans les procès
visés à l’article premier de l'Accord II, le Fonds disposat de
plus que des sommes versées par les États de la Petite-Entente
« au titre des indemnités locales » et à ce que le Fonds pit
compter également sur les sommes qui représentaient les contri-
butions d’autres États.

Ces diverses dispositions des Accords montrent que les procès
intentés ultérieurement étaient, de même que ceux qui avaient
été engagés avant le 20 janvier 1930, considérés comme des
procès dans lesquels les requérants réclamaient des indemnités
complètes aux lieu et place de restitution. Cette indication n’est
pas contredite par les dispositions de l’article 10 de l’Accord III,
qui visent un règlement à forfait du « montant total des indem-
nités qui pourraient être allouées par la loi yougoslave en
préparation »; le règlement forfaitaire n'avait trait qu'aux
« terres expropriées appartenant aux requérants présents et
futurs dans les termes de l’article premier de l’Accord II »,
«quelle que soit l'étendue de ces terres ». L'article 10 se concilie
entièrement avec la manière de voir qui considère tous les pro-
cès visés à l’article premier de l'Accord IT comme des instances
présentant le même caractère général, c'est-à-dire des procès

56
83 A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. HUDSON

N

destinés à contester la réforme agraire et à obtenir des indem-
nités complètes aux lieu et place de la restitution.

Ce qui vient d’être dit explique suffisamment quelle est la
bonne interprétation de l'expression « procès .... à propos de la
réforme agraire », qui est employée dans l’Accord II et, plus
particulièrement, dans l’article premier de cet Accord.

I] est clair que les procès soumis au Tribunal arbitral mixte
hungaro-yougoslave ne présentaient pas ce caractère. Le tribu-
nal lui-même n’a pas établi de distinction entre les trois pro-
cès ; dans deux d’entre eux, sinon dans tous les trois, l’ex-
propriation a été considérée comme un fait accompli dont
la légalité n'était pas contestée et les requérants n'ont
demandé ni la restitution ni les indemnités complètes aux
lieu et place de la restitution, mais bien des indemnités
locales à pied d'égalité avec les ressortissants yougoslaves.
Dans l'affaire n° 749 (affaire Pajzs), les requérants deman-
daient expressément «que l'État. yougoslave nous accorde
des indemnités .... dans la même mesure et de la même façon
que si nous étions sujets yougoslaves ». Dans l'affaire n° 750
(affaire Csaky), la requérante demandait « le même dédomma-
gement que celui qui lui serait accordé si cette dernière était
ressortissante yougoslave ». S'il est vrai que, dans l'affaire
n° 747 (affaire Esterhazy), la requête n’est pas aussi claire sur
ce point, même là, le requérant demandait « le droit d’inten-
ter un procès contre l’État yougoslave pour violation des dis-
positions de l’article 250 du Traité de Trianon, vu que mon
affaire n'est pas visée par les Accords de Paris ». Ces procès
étaient donc tous les trois en dehors des catégories de « procès
visés par l’article premier » de l’Accord Il.

De ce qui précède découle la conclusion suivante : c’est à tort
que le Tribunal arbitral mixte a considéré ces procès comme
visés par les dispositions de l’article premier de l’Accord II
et les sentences fondées sur cette conclusion devraient être
réformées. Il est inutile, aux fins de la présente opinion, de
s'occuper plus particulièrement de la manière de traiter l’appel.

III.

La conclusion selon laquelle l’appel serait recevable aurait
dispensé la Cour de s’occuper de la conclusion subsidiaire de
l’agent du Gouvernement hongrois relative à la « divergence sur
l’interprétation et l'application » des Accords II et III.

La Cour ayant toutefois conclu à la non-recevabilité de l’appel
et ayant décidé, en conséquence, de s'occuper de la « diver-
gence sur l'interprétation et l'application », le soussigné croit
devoir ajouter dans la présente opinion que, se plaçant dans le

57
84  A/B68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. HUDSON

même ordre d’idées que celui des motifs énoncés ci-dessus, il ne
peut se rallier aux considérations qui ont amené la Cour à
décider que l'attitude de la Yougoslavie, à l'égard des ressor-
tissants hongrois dont les terres ont été expropriées en appli-
cation de la réforme agraire, est conforme aux dispositions des
Accords de Paris.

(Signé) MANLEY O. HUDSON.

58
